DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport device” in claims 1, 11 & 14, and “image recording device” in claims 1 & 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1 and 11 is objected to because of the following informalities:  
The claims has no transitional phrase and it is in the past tense (i.e. “is conveyed”). Examiner suggests formatting claim 1 similar to claim 17, with a clear indication of where the method steps begin (e.g. “the method comprising”) and using the present tense for each step (e.g. claim 17’s “capturing” and “checking” steps).
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 8/11/2022, with respect to the rejections of claims 1 and 11 have been fully considered and are persuasive. Therefore, the rejections are withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Horiguchi (US 20190222810).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-11, 13-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horiguchi et al (United States Patent Application Publication 20190222810)
As to claim 11, Horiguchi teaches an apparatus for inspection of a container, having 
 	a transport device which transports the container along a predefined transport path (Figure 1, element 2), 
 	having an image recording device to take at least one locally resolved inspection image of at least one area of the container during transport of the container (Figures 1 & 3, element 20, Figure 4, element S1), 
 	wherein the apparatus comprises a triggering device to control the triggering of the inspection image recording of the locally resolved inspection image (Figure 3, elements 51, 52)
 	wherein the triggering device controls the triggering of the inspection image recording based on a triggering image of the container during transport of the container (paragraph 0039), 
 	wherein the triggering image recording is carried out by the image recording device (Figure 3), and 
 	wherein the triggering image recording and the inspection image recording differ at least in terms of a parameter being characteristic for the respective image recording (paragraph 0051).
As to claim 13, Horiguchi teaches everything claimed, as applied above in claim 11, in addition the apparatus has a detection device to detect a position of the container along the transport path (paragraph 0044).
As to claim 14, Horiguchi teaches everything claimed, as applied above in claim 11, in addition the apparatus has at least one illumination device to illuminate the containers at least during an image recording (Figure 2, element 12).
As to claim 1, the method would flow from the apparatus of claim 11.
As to claim 4, the method would flow from the apparatus of claim 11. Examiner refers applicant to paragraph 0051, in which the laser light movement is the trigger.
As to claim 5, the method would flow from the apparatus of claim 11. Examiner refers applicant to Figure 1 & 3.
As to claim 6, the method would flow from the apparatus of claim 11. Examiner refers applicant to paragraph 0019.
As to claim 8, the method would flow from the apparatus of claim 13.
As to claim 9, the method would flow from the apparatus of claim 11. Examiner refers applicant to paragraph 0039 (“fingertip” as a specific pattern) and 0051 (“light point” not moving as a change in average brightness).
As to claim 10, the method would flow from the apparatus of claim 11. Examiner refers applicant to Figure 4, which always loops back to S1.
As to claims 15 & 16, the method would flow from the apparatus of claim 11. Examiner refers applicant to Figure 4, in which step S2 that on a “no” loops back to S1.
As to claim 17, the method would flow from the apparatus of claim 11. Examiner refers applicant to Figure 4.
As to claim 18, the method would flow from the apparatus of claim 11. Examiner refers applicant to Figure 4, in which step S2 that on a “no” loops back to S1.
As to claim 19, the method would flow from the apparatus of claim 11. Examiner refers applicant to Figure 3, element 20. 
As to claim 20, the method would flow from the apparatus of claim 11. Examiner refers applicant to paragraph 0051.
As to claim 21, the method would flow from the apparatus of claim 11. Examiner refers applicant to paragraph 0051, in which the laser light movement is the trigger.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi, and further in view of True (United States Patent Application Publication 20110234790).
As to claim 7, the method would flow from the apparatus of claim 14, with the exception of the container is illuminated in a pulsed manner during the recording of the inspection image. However, it is known in the art as taught by True. True teaches the container is illuminated in a pulsed manner during the recording of the inspection image (paragraph 0016). It would have been obvious to one of ordinary skill in the art at the time of filing to have the container be illuminated in a pulsed manner during the recording of the inspection image, in order to provide illumination for a desired application.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi, and further in view of Ioannou (United States Patent Application Publication 20080175456).
As to claim 12, Horiguchi teaches everything claimed, as applied above in claim 11, with the exception of the image recording device is switchable between at least a first image recording modes and a second image recording mode, wherein in the first image recording mode the inspection image is able to be recorded and in the second image recording mode the triggering image is able to be recorded. However, it is known in the art as taught by Ioannou. Ioannou teaches the image recording device is switchable between at least a first image recording modes and a second image recording mode (Figure 2, “Low-Resolution” and “High-Resolution” reconstruction), wherein in the first image recording mode the inspection image is able to be recorded and in the second image recording mode the triggering image is able to be recorded (all reconstructed images are saved and used in Figure 2, element 206, for classification). It would have been obvious to one of ordinary skill in the art at the time of filing to have the image recording device is switchable between at least a first image recording modes and a second image recording mode, wherein in the first image recording mode the inspection image is able to be recorded and in the second image recording mode the triggering image is able to be recorded, in order to insure the minimum processing is required for sufficient information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        


/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877